Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 03/09/2021 and claims 1-20 are now in condition for allowance.
As Applicant pointed out on pages 10-13 of the response, art of record, Koju, or Daudel, does not teach and/or fairly suggest a process for:
“storing and executing snapshots, which are from a runtime virtual machine nondeterministic state for use in emulating an application using an emulator which emulates the runtime virtual machine, such that emulation can be started from a snapshot and runtime virtual machine nondeterministic state can be provided as needed as emulation proceeds from the snapshot wherein capture one or more snapshots of states of the runtime virtual machine; wherein executing the native machine code generated from the bytecode further causes the runtime virtual machine nondeterministic state; collecting the runtime virtual machine nondeterministic state with snapshots while emulating execution of an application running in a runtime virtual machine, being configured to execute an application by compiling bytecode into native machine code, the virtual machine nondeterministic state being for use in emulation of the application, and identifying application bytecode for which runtime virtual machine nondeterministic state is to be collected; wherein executing native machine code generated from the bytecode causing state of the runtime virtual machine 
Thus all pending claims 1-20 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”

Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193